DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 recites the limitation "the previous value” and “the value set within the range of false acceptance rate”.  There is insufficient antecedent basis for this limitation in the claim.	Claims 3, 5 and 6 each recite “the previous value” which was not previously defined.	Claim 4 recites “the value set within the range of false acceptance rate” which was not previously defined in claims 1 or 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (JP2008-191743) (English translation provided by Applicant).	In regards to claim 1, Yamashita teaches a biometric information authentication device, comprising an authentication unit to change an authentication threshold value used for authentication to increase difficulty of authentication when authentication of biometric information by checking against registered biometric information is unsuccessful a predetermined number of times (See; p[0010]-p[0014] and p[0063]-p[0064] whereas the number of times an biometric authentication goes wrong continuously, security intensity of an authentication means may be raised to prevent spoofing).	In regards to claim 2, Yamashita teaches wherein the authentication unit changes the authentication threshold value when authentication is unsuccessful the predetermined number of times and a degree of similarity between the biometric information and the registered biometric information is not more than a reference threshold value (See; p[0010]-p[0014] for raising a threshold value to increase security intensity).	In regards to claim 7, Yamashita teaches wherein the authentication unit does not perform further authentication when authentication is unsuccessful a further predetermined number of times after changing the authentication threshold value to increase difficulty of authentication (See; Figs. 3, 6, p[0039], p[0052] where when authentication fails continuously more than the predetermined amount of times, processing is terminated in S106 or S207).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP2008-191743) (English translation provided by Applicant) in view of Higuchi et al (JP2011-008529) (English translation provided by Applicant).	In regards to claim 3, Yamashita fails to explicitly teach wherein the authentication unit changes the authentication threshold value to a value that is set within a range of false acceptance rate defined by the previous value. However, Higuchi teaches wherein the authentication unit changes the authentication threshold value to a value that is set within a range of false acceptance rate defined by the previous value (See; Fig. 3, p[0023]-p[0026], claims 2 and 6 where a range for a threshold value change (width) is provided, defined by the previous value). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita to use the threshold value change width of Higuchi so as to further increase security by reducing false acceptances in the system.	In regards to claim 4, Yamashita fails to explicitly teach wherein the authentication unit changes the authentication threshold value in a stepwise increasing manner up to the value set within the range of false acceptance rate, and performs authentication each time the change is made. Yamashita does teach where when spoofing is computed in S208, security is raised in S209 and the process returns to S201 to receive another face image. This process may be continually repeated or increased in a “stepwise” security increasing manner as the number of continuous authentications go wrong (See; Fig. 6 and p[0050]-p[0052]) 	However, Higuchi teaches wherein the authentication unit changes the authentication threshold value in a stepwise increasing manner up to the value set within the range of false acceptance rate, and performs authentication each time the change is made (See; Fig. 3, p[0026] where after an authentication failure the threshold value change width is subtracted from the maximum threshold value and step 3 is reperformed. This will continue to happen in a stepwise manner of increasing security). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita with Higuchi so as to more subtlety increase security by using a stepwise manner to make it more difficult for spoofing attempts. 	In regards to claim 5, Yamashita fails to explicitly teaches wherein the authentication unit changes from the changed authentication threshold value back to the previous value after a predetermined time has elapsed. However Higuchi teaches wherein the authentication unit changes from the changed authentication threshold value back to the previous value after a predetermined time has elapsed (See; Fig. 3, p[0023]-p[0030] when enough time passes the process will return to S1). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita with Higuchi so as to return the system to its original state, else the system would always be in a heightened security state and be more difficult to access for legitimate users.
	In regards to claim 6, Yamashita fails to explicitly teach wherein the authentication unit changes from the changed authentication threshold value back to the previous value when authentication is successfully completed after the authentication threshold value is changed to increase difficulty of authentication. However, Higuchi teaches wherein the authentication unit changes from the changed authentication threshold value back to the previous value when authentication is successfully completed after the authentication threshold value is changed to increase difficulty of authentication (See; Fig. 3, p[0023]-p[0030] where after successful authentication the threshold value returns to its original state). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita with Higuchi so as to return the system to its original state, else the system would always be in a heightened security state and be more difficult to access for legitimate users.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (JP2008-191743) (English translation provided by Applicant) in view of Mimura et al (JP2017-071317) (herein “Mimura”) (English translation provided by Applicant).	In regards to claim 8, Yamashita fails to explicitly teach further comprising: an operation button comprising an operation surface to be push-operated; a biometric information sensor arranged on the operation button so that a reading surface for reading the biometric information is exposed on the operation surface; and a switch unit that detects a push operation performed on the operation button.	However, Mimura teaches an operation button comprising an operation surface to be push-operated; a biometric information sensor arranged on the operation button so that a reading surface for reading the biometric information is exposed on the operation surface; and a switch unit that detects a push operation performed on the operation button (See; Figs. 1, 3, p[0020]-p[0026] and p[0066] for a start switch 5 having a biological information reading part 10 to obtain fingerprint data). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mimura to use the spoofing detection of Yamashita so as to provide better security for Mimura’s start switch. Additionally it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yamashita’s spoofing detection system to be operable in Mimura’s start switch so as to provide better biometric security in applications beyond facial recognition. 
	In regards to claim 9, Mimura teaches when the switch unit is turned on and authentication of the biometric information is successful, the authentication unit outputs an instruction signal for giving an instruction to start a drive system of a vehicle (See; Figs. 1, 3, p[0020]-p[0026] where the start switch is for starting a motor vehicle).

	In regards to claim 10, Mimura teaches wherein the biometric information sensor is arranged at the center of the operation surface of the operation button (See; Fig. 3 where the biological information reading part 10 is in the center of the start switch 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627